Brown, J.
At a few minutes past 7 p. m., in the evening of October 12, 1885, as the large steam- ferry-boat Pavonia, bound from Pavonia ferry, Jersey City to New York, was rounding to make her slip at Twenty-Third street, North river, she was struck near her wheel-house by the starboard bow of a large railroad float, coming down river in tow and alongside of the steam-tug Charles H. Seuff. Both boats sustained some damage. The testimony is quite irreconcilable as to the general bearing of the boats from each other, and the lights that were visible by each. The conflict, however, can be partly explained by the different positions of the boats at different times, and the probably imperfect statement in regard to the lights that were visible during the entire time they ought to have been seen. There is considerable difference in the estimate of the distance of the place of collision from the New York shore. It was probably from 600 to 800 feet, and abreast of Twentieth or Twenty-First street. The witnesses all agree that the current was ebb, except near the New York shore.
Numerous witnesses for the Pavonia testify that after leaving Pavo-uia ferry, which is one and three-quarters miles further down the river than Twenty-Third street ferry, the ferry-boat worked gradually up and across the river, until, when abreast of Thirteenth street, she was within about 400 or 500 feet of the New York shore; that there her wheel was starboarded somewhat, so as to haul off a little further from the shore, preparatory to rounding into the slip at Twenty-Third street; that, when opposite about Sixteenth street, the green and white lights of the Seuff were seen about two points off the port bow, to the westward of the middle of the river, and from a quarter to half a mile distant; that a signal of one whistle was given her, but, not receiving any answer, a second similar whistle was given soon afterwards, to which a reply of two blasts from the Seuff was received; that no other signals were given or heard; that the Pavonia, at the last signal, had commenced to round to make her slip, and continued on at full speed, or about 10 or 11 knots, until the collision, all the time seeing the green-colored light only of the Seuff, which seemed to be following them up to the eastward.
The witnesses on the part of the Seuff state that, coming out from Thirty-Third street pier, after passing to the westward of a man of war anchored nearly in mid-river off Twenty-Sixth street, she headed nearly down river, and only a little to the eastward, and, when off Twenty-Third street, saw the green light of the Pavonia a couple of points on her starboard bow; that she gave the Pavonia a signal of two whistles, and got an answer of one blast, whereupon she slowed and stopped, and backed until the collision, when as she claimed her headway was stopped. *239Tho pilot of the Scuff was familiar with tho route of the Pavonia ferryboats; he recognized the Pavonia, and knew her destination, and the general ordinary course of such boats in rounding into the slip.
It is probable that tho green light only of the Pavonia may have been visible to the Seuff for a few minutes, while she was under a starboard helm in going above Thirteenth street; but before that her rod light only, or possibly both colored lights, must have been visible to the Seuif as she came from Twenty-Sixth street downward. But whatever may have been the light seen at that moment, as the Pavonia and her destination were recognized, her coarse was the turn necessary for her to take in entering her slip as usually practiced. The Seuif, according to her own testimony, had her on the starboard hand, and was bound to avoid her under the general rule, as well also as under the special rule applicable to ferry-boats approaching their slips. The John S. Darcy, 29 Fed. Rep. 644, 647, and cases there cited.
The Scuff, being at a safe distance, near the middle of the river, in starboarding her wheel, as she manifestly did in order to come nearer to the New York shore, voluniarily, and without justifiable cause, undertook to cross tho known and necessary path of the Pavonia in making her slip. The pilot probably thought the Pavonia was sufficiently distant to enable him to do this safely. Ho was mistaken, though he star-boarded so much as to bring tho tug and tow considerably out of her course to the eastward at the time of the collision. There was plenty of room to the westward unobstructed, and he had no reason to suppose that the Pavonia would continuo so lar out in the stream as to make any difficulty in his passing her port to port. If she was at anytime two or three points on the SeufPs starboard bow, I am satisfied it was only because the Seuif was headed considerably more than her witnesses admit towards tho New York shore. I must hold the Scuff, therefore, to’blame for undertaking to cross the known course of the ferry-boat, instead of keeping out of her way, as she should have done. The John S. Darcy, supra.
While the principal fault is, doubtless, chargeable upon the Seuff, for the reason above stated, I find it impossible to hold the Pavonia free from blame, keeping in view the stringent obligations to avoid collisions and other perils to life and property which this court can never relax. For a considerable time before the collision Ihe green light of the Seuif was seen from the ferry-boat to continue upon about the same bearing. This was evidence to the Pavonia for a considerable time that the Scuff was swinging to the eastward, since otherwise the Scuff must have broadened off the Pavonia’s bow. The courses ol' the two boats were therefore clearly crossing, and the continued absence of the SeufPs red light from sight, when the boats had approached within a quarter of a mile of each other, it seems to me, was such clear evidence of a “risk of collision” as made it obligatory upon the ferry-boat to stop and back, under the twenty-first rule of navigation. Though the Pavonia might “keep her course,” she was not absolved from backing, as required by that rule and by rule 2d, when that became necessary in order to avoid collision. *240The Galileo, 28 Fed. Rep. 469, 473; The J. S. Darcy, supra; The Aurania, 29 Fed. Rep. 98, 124.
A vessel cannot be held blameless in disregarding a statutory rule, except where it is entirely clear that a timelyobedience of the rule would not have avoided the collision; and that the only chance of escaping collision, or of lessening the damage, was a departure from the statutory requirement. This is by no means clear in this case. It must, moreover, be inferred from the testimony that the inspector’s rule requiring an exchange of whistles when vessels come within half a mile of each other was not promptly observed; nor could there have been a seasonable repetition of signals by the Pavonia, as was required, on the Seuff’s failure to reply, before the two blasts from the Seuff, when the collision was so near. The damages and costs must therefore be divided.